Citation Nr: 0603851	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  96-07 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
August 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the United States Department 
of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, 
Missouri, and Muskogee, Oklahoma.  The case is currently 
handled through the Muskogee RO.  In a February 1978 rating 
decision, the St. Louis RO denied service connection for a 
psychiatric disability.  In an October 1994 rating decision, 
the Muskogee RO denied the veteran's request to reopen a 
claim for service connection for a psychiatric disability.  
In a July 1996 rating decision, the Muskogee RO denied 
service connection for hypertension.

In a March 1999 decision, the Board denied reopening of a 
claim for service connection for a psychiatric disability, 
and denied service connection for hypertension.  In April 
2001, the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's March 1999 decision as to those 
two issues.  In an April 2002 rating decision, the Board 
granted reopening of a claim for service connection for a 
psychiatric disability.  Thus, the remaining questions before 
the Board are entitlement, on the merits of the claim, to 
service connection for a psychiatric disability, and 
entitlement to service connection for hypertension.

In June 2003, the Board remanded the case to the RO for 
additional evidentiary development.  The case has now been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran is not shown to have had a psychiatric 
disorder when he entered service.

3.  The veteran had psychological symptoms during and after 
service that resulted in a December 1977 diagnosis of a 
depressive disorder.

4.  The veteran's blood pressure was measured as within 
normal limits during his service.

5.  During the year following the veteran's separation from 
service, his systolic blood pressure was measured as below 
140, and his diastolic pressure was measured as no higher 
than 90.


CONCLUSIONS OF LAW

1.  The veteran is presumed to have been in sound mental 
condition when he entered service.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2005).

2.  The veteran's depressive disorder was incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.159 (2005).

3.  The veteran's hypertension was not incurred or aggravated 
in service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notices provided in June 2002 
and August 2003 fulfill the requirements under the VCAA to 
notify the veteran regarding the development of relevant 
evidence, including the requirement to notify the veteran to 
submit all pertinent evidence in his possession.  VA has 
conducted all appropriate development of evidence relevant to 
this case, and has secured all available pertinent evidence.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, VA issued the June 2002 and August 2003 VCAA 
letters after the initial adverse rating decisions of 
February 1978 and July 1996.  VA followed proper procedures, 
however, in subsequent actions.  The Board remanded the case 
in June 2003.  Through the June 2002 and August 2003 letters, 
VA provided the notice required under the VCAA.  The veteran 
has had a meaningful opportunity to participate in the 
processing of his claims.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, the 
Board finds such error to be harmless error that would not 
reasonably affect the outcome of the case.

Service Connection for a Psychiatric Disability

The veteran contends that he has a psychiatric disability 
that began during his service.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  In the case of certain chronic diseases, 
including psychoses, service connection may be presumed if 
the disease became manifest to a degree of 10 percent 
disabling or more within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The veteran's claims file contains records of a medical 
consultation in 1974 at Barnes Hospital.  He was seen for 
episodes of memory lapse and headaches, with no history of 
trauma.  On neurological examination, the veteran was 
oriented and cheerful, with an appropriate affect, and normal 
cogitation and language control.  The veteran comprehended 
directions, but his computation skills were poor.  The 
veteran's brothers indicated that the veteran's mental 
functioning was a bit slow, but had not worsened in recent 
months or years.  The examiner found no objective evidence of 
a memory disorder.  The examiner found that the veteran 
appeared mentally normal, although of modest intelligence.

No psychiatric abnormality or complaint was noted when the 
veteran was examined in September 1975 for entrance into 
service.  The examination report included notation of a 
history of severe headaches.  During service, the veteran was 
seen for migraine headaches, but there is no record of any 
complaint or treatment for any psychiatric problem.  On the 
report of the August 1977 examination of the veteran at 
separation from service, no psychiatric abnormality or 
disorder was noted.

In 1977, the veteran filed a claim for service connection and 
compensation for disorders including a nervous condition.  On 
VA psychiatric examination in December 1977, the veteran 
reported having a short memory, and long history of 
occasional sleeping difficulties.  He indicated that he 
sometimes felt like crying, and had a low mood, poor 
concentration, and worry.  He reported the treatment at 
Barnes Hospital in 1974 for migraines, and indicated that he 
had not had any other psychiatric treatment.  He stated that 
his adjustment to military service had been poor, and that he 
had not been able to tolerate the pressure.  He related 
difficulty holding jobs for long, and indicted that he was 
presently working at a grocery store.  The examiner observed 
that the veteran had a short attention span, a worried 
affect, and mild impairment of memory and concentration.  
There were no signs of disorganized thinking, delusions, 
hallucinations, or suicidal ideas.  The examiner's diagnosis 
was chronic depressive neurosis.

In February 1978, the RO denied service connection for 
depressive neurosis, finding that the veteran had developed 
that disorder prior to service, and that the disorder had not 
been aggravated by service.

From 1991 forward, the veteran has received VA outpatient 
mental health treatment.  He has complained of depression and 
distrust of people.  He has often stated that his 
psychological problems began during service.  He reports that 
he entered service with the understanding that he would be in 
the military band, but he was assigned instead to the 
infantry.  He indicates that was upset by that assignment and 
felt stressed by the pressures of his duties.  He has also 
related sadness over a difficult childhood, with lack of 
support from his parents.  He states that he has continued to 
feel nervous and unstable over the years since his service.  
Mental health professionals have listed impressions of 
depressive disorder, and at times of major depression, 
sometimes including psychotic features.  Psychiatrists 
prescribed medication for depression.

In a 1997 statement, the veteran's mother wrote that the 
veteran had been "a nervous wreck" when he got out of 
service, and that he had told her that service had been hard 
on him and had damaged him psychologically.

In May 1997, the veteran had a hearing before the undersigned 
Veterans Law Judge.  The veteran reported that he had felt 
overwhelmed by the demands of Marine Corps training and duty.  
He stated that he had intentionally performed badly, hoping 
to be released from service.  He indicated that during 
service he spoke with a chaplain about his unhappiness in the 
service, but did not speak with any mental health 
professional.  He reported that he had been very nervous and 
unstable when he got out of service, and had remained so 
since then.  He stated that he had started in VA mental 
health treatment in the 1990s.  He indicated that he was not 
certain when his depression had started, that he had 
experienced depression throughout his life.

In a VA mental health examination in September 2003, the 
examiner noted having reviewed the veteran's claims file.  
The veteran reported frequent depression, and some difficulty 
sleeping.  The veteran related his depression to difficulty 
taking care of himself and physical limitations such as 
shortness of breath.  At the time of the examination, the 
examiner did not see evidence of depression.  The examiner 
noted that the veteran's physical functioning appeared to be 
limited due to extreme obesity.  The examiner stated the 
opinion that the evidence did not counter the RO's 1978 
finding that the veteran's psychiatric disorder had existed 
before service and had not been aggravated by service.  The 
examiner noted that the veteran's negative reactions to 
service did not appear to have included depression.  The 
examiner expressed the opinion that the evidence did not 
support a conclusion that the veteran's post-service 
depression was related to or caused by events during the 
veteran's service.

The veteran is presumed to have been in sound mental 
condition when he entered service.  No psychiatric disorder 
was noted on the veteran's service entrance examination.  The 
records from his treatment at the Barnes Hospital before 
service in 1974 reflect migraine headaches and complaints of 
memory impairment.  Those records do not reflect symptoms of 
depression before service.  The veteran's statements have 
been mixed as to whether he felt depression before service, 
more often denying that he did.  The 1974 records and the 
veteran's post-service statements do not rise to the level of 
clear and unmistakable evidence that the veteran had a 
psychiatric disorder, particularly a depressive disorder, 
before he entered service.  Therefore, the Board must presume 
that, before entering service, the veteran did not have a 
psychiatric disability such as the subsequently diagnosed 
depressive disorder.

The veteran's service medical records do not show any 
psychiatric complaints or treatment during service.  In 1977, 
soon after separation from service, the veteran complained of 
psychiatric symptoms such as memory impairment, a sad mood, 
and worry, and a VA examiner diagnosed a chronic depressive 
neurosis.  The 1977 examination did not reveal any psychotic 
symptoms, and the diagnosed disorder, chronic depressive 
neurosis, is not a psychosis.  Neuroses are not among the 
chronic disorders listed under 38 C.F.R. § 3.309 for which 
service connection may be presumed if they arise during the 
year following service.  Thus, the veteran's depressive 
disorder may not be presumed to be service connected on that 
basis.

The provisions for granting presumptive service connection, 
however, are not intended to rule out service connection for 
a disease first diagnosed after service, if the evidence 
warrants service connection on a direct basis.  38 C.F.R. 
§ 3.303(d).  In this case, in 1977, soon after service, a VA 
psychiatrist diagnosed depressive neurosis.  The veteran 
reported in 1977 that his symptoms had been present for 
months or years.  The RO found in 1978 that the veteran's 
psychiatric disorder had preceded service; but the Board now 
finds that there is not sufficient evidence to rebut the 
presumption that the veteran was in sound mental condition 
when he entered service.  

During service, the veteran did not report psychological 
problems.  Soon after service, in 1977, and from the 1990s 
forward, the veteran reported that he had experienced during 
service the psychological symptoms that led to the diagnosis 
of his depressive disorder.  The Board finds that the 
favorable evidence is at least balanced with the negative 
evidence as to whether the veteran's depressive disorder was 
present during service.  The findings that the depressive 
disorder was not present before service, and was present 
during and after service, require a grant of service 
connection for the depressive disorder as incurred in 
service.

Service Connection for Hypertension

Hypertension is among the listed chronic diseases for which 
service connection may be presumed if the disease became 
manifest to a degree of 10 percent disabling or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Of course, 
service connection for hypertension may be established 
directly if the hypertension was incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  For 
hypertension to be rated 10 percent disabling, there must be 
diastolic pressure of predominantly 100 or more, systolic 
pressure of predominantly 160 or more, or a requirement of 
continuous medication for control of the hypertension.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).

The veteran's blood pressure was within normal limits, i.e., 
below 140 systolic and 90 diastolic, on his September 1975 
service entrance examination.  Service outpatient treatment 
notes from two occasions in January 1976 reflect that the 
veteran was seen for migraine headaches and hypertension.  
The blood pressure readings taken at that time, however, were 
within normal limits, with systolic pressure no higher than 
120 and diastolic pressure no higher than 80.  The blood 
pressure reading was also within normal limits on the 
veteran's August 1977 separation examination.

On VA examination in December 1977, the veteran's blood 
pressure was 134/76.  VA outpatient treatment records show 
blood pressure readings of 120/90 in April 1978, 120/70 in 
July 1979, and 140/80 in February 1981.

VA outpatient treatment notes from April 1985 reflect that 
the veteran was started on medication for hypertension.  
Records show ongoing treatment for hypertension from 1985 
forward.

In December 1995, the veteran had a hearing before a hearing 
officer at the RO.  He stated that he could not remember when 
his high blood pressure had started, but that it had been 
present for at least seven years.  He indicated that he had 
been on medication for hypertension since 1985, when the 
condition was diagnosed at a VA facility.

In his May 1997 hearing before the undersigned Veterans Law 
Judge, the veteran stated that he had been told that he had 
hypertension during service, when he was being seen for 
migraine headaches.  He indicated he had begun receiving 
medication for hypertension in about 1985.

On VA examination in June 2002, the examining physician noted 
having reviewed the veteran's claims file.  The examiner 
noted that the blood pressure readings in the veteran's 
service medical records did not support a diagnosis of 
hypertension, and that hypertension was not diagnosed during 
the year following the veteran's separation from service.  
The examiner expressed the opinion that it was not as likely 
as not that the veteran's hypertension had become manifest 
during his service, or had become manifest to a compensable 
degree during the year following his separation from service.

Although the veteran's service medical records contain 
notations of hypertension, the blood pressure readings 
recorded during service did not support a diagnosis of 
hypertension.  Blood pressure readings in the months and 
years immediately following the veteran's service did not 
show compensable hypertension.  The first clear diagnosis of 
the veteran's hypertension was in 1985, several years after 
the veteran's service.  The preponderance of the evidence, 
then, is against a finding that the veteran's hypertension 
began in service; and his blood pressure soon after service 
does not warrant a presumption that hypertension began during 
service.  Therefore, the claim for service connection for 
hypertension is denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as a depressive disorder, is granted.

Entitlement to service connection for hypertension is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


